                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

JANICE D. WILLIAMS,                                  )
                                                     )
              Plaintiff,                             )
                                                     )
v.                                                   )       No. 3:18-CV-395-DCP
                                                     )
ANDREW M. SAUL,1                                     )
Acting Commissioner of Social Security,              )
                                                     )
              Defendant.                             )

                                 MEMORANDUM OPINION

       This case is before the undersigned pursuant to 28 U.S.C. § 636(b), Rule 73 of the Federal

Rules of Civil Procedure, and the consent of the parties [Doc. 16]. Now before the Court are

Plaintiff’s Motion for Summary Judgment and Memorandum in Support [Docs. 17 & 18] and

Defendant’s Motion for Summary Judgment and Memorandum in Support [Docs. 19 & 20]. Janice

D. Williams (“Plaintiff”) seeks judicial review of the decision of the Administrative Law Judge

(“the ALJ”), the final decision of Defendant Andrew M. Saul (“the Commissioner”). For the

reasons that follow, the Court will GRANT Plaintiff’s motion and DENY the Commissioner’s

motion.

I.     PROCEDURAL HISTORY

       On June 8, 2015, Plaintiff filed an application for disability insurance benefits, as well as

disabled widow’s insurance benefits, pursuant to Title II of the Social Security Act, 42 U.S.C. §

401 et seq., alleging disability beginning on June 11, 2013. [Tr. 11, 207–12]. After her



       1
         Andrew M. Saul was sworn in as the Commissioner of Social Security on June 17, 2019,
during the pendency of this case. Therefore, pursuant to Federal Rule of Civil Procedure 25(d),
Andrew M. Saul is substituted as the Defendant in this case.
applications were denied initially and upon reconsideration, Plaintiff requested a hearing before

an ALJ. [Tr. 132]. A hearing was held on May 31, 2017. [Tr. 28–55]. On February 14, 2018,

the ALJ found that Plaintiff was not disabled. [Tr. 11–22]. The Appeals Council denied Plaintiff’s

request for review on July 23, 2018 [Tr. 1–5], making the ALJ’s decision the final decision of the

Commissioner.

       Having exhausted her administrative remedies, Plaintiff filed a Complaint with this Court

on September 19, 2018, seeking judicial review of the Commissioner’s final decision under

Section 405(g) of the Social Security Act. [Doc. 1]. The parties have filed competing dispositive

motions, and this matter is now ripe for adjudication.

II.    ALJ FINDINGS

       In her February 14, 2018 disability decision, the ALJ made the following findings:

               1. The claimant last met the insured status requirements of the
               Social Security Act on December 31, 2017.

               2. It was previously found that the claimant is the unmarried widow
               of the deceased insurance worker and has attained the age of 50.
               The claimant met the non-disability requirements for disabled
               widow’s benefits set forth in section 202(e) of the Social Security
               Act.

               3. The prescribed period ends on February 28, 2021.

               4. The claimant has not engaged in substantial gainful activity since
               June 1, 2013, the alleged onset date (20 CFR 404.1571 et seq.).

               5. The claimant has the following severe impairments: back
               disorder, hypertension, and obesity (20 CFR 404.1520(c)).

               6. The claimant does not have an impairment or combination of
               impairments that meets or medically equals the severity of one of
               the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
               (20 CFR 404.1520(d), 404.1525 and 404.1526).



                                                2
               7. After careful consideration of the entire record, the undersigned
               finds that the claimant has the residual functional capacity to
               perform medium work as defined in 20 CFR 404.1567(c), except
               she can occasionally climb ramps or stairs, can never climb ladders,
               ropes, or scaffolds, can occasionally balance, stoop, kneel, crouch,
               or crawl and should avoid concentrated exposure to pulmonary
               irritants.

               8. The claimant is unable to perform any past relevant work (20
               CFR 404.1565).

               9. The claimant was born on July 2, 1962, and was 50 years old,
               which is defined as an individual closely approaching advanced age,
               on the alleged disability onset date (20 CFR 404.1563). The
               claimant changed age categories to an individual of advanced age.

               10. The claimant has at least a high school education and is able to
               communicate in English (20 CFR 404.1564).

               11. Transferability of job skills is not material to the determination
               of disability because using the Medical-Vocational Rules as a
               framework supports a finding that the claimant is “not disabled,”
               whether or not the claimant has transferable job skills (See SSR 82-
               41 and 20 CFR Part 404, Subpart P, Appendix 2).

               12. Considering the claimant’s age, education, work experience,
               and residual functional capacity, there are other jobs that exist in
               significant numbers in the national economy that the claimant also
               can perform (20 CFR 404.1569 and 404.1569(a)).

               13. The claimant has not been under a disability, as defined in the
               Social Security Act, from June 1, 2013, through the date of this
               decision (20 CFR 404.1520(g)).

[Tr. 14–22].

III.   STANDARD OF REVIEW

       When reviewing the Commissioner’s determination of whether an individual is disabled

pursuant to 42 U.S.C. § 405(g), the Court is limited to determining whether the ALJ’s decision

was reached through application of the correct legal standards and in accordance with the

procedure mandated by the regulations and rulings promulgated by the Commissioner, and
                                                 3
whether the ALJ’s findings are supported by substantial evidence. Blakley v. Comm’r of Soc. Sec.,

581 F.3d 399, 405 (6th Cir. 2009) (citation omitted); Wilson v. Comm’r of Soc. Sec., 378 F.3d 541,

544 (6th Cir. 2004).

       Substantial evidence is “more than a scintilla of evidence but less than a preponderance; it

is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994) (citations omitted). It

is immaterial whether the record may also possess substantial evidence to support a different

conclusion from that reached by the ALJ, or whether the reviewing judge may have decided the

case differently. Crisp v. Sec’y of Health & Human Servs., 790 F.2d 450, 453 n.4 (6th Cir. 1986).

The substantial evidence standard is intended to create a “‘zone of choice’ within which the

Commissioner can act, without the fear of court interference.” Buxton v. Halter, 246 F.3d 762,

773 (6th Cir. 2001) (quoting Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986)). Therefore, the

Court will not “try the case de novo, nor resolve conflicts in the evidence, nor decide questions of

credibility.” Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984) (citation omitted).

       On review, the plaintiff “bears the burden of proving his entitlement to benefits.” Boyes v.

Sec’y. of Health & Human Servs., 46 F.3d 510, 512 (6th Cir. 1994) (citation omitted).

IV.    DISABILITY ELIGIBILITY

        “Disability” is the inability “to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than twelve months.”

42 U.S.C. §§ 423(d)(1)(A) and 1382c(a)(3)(A). A claimant will only be considered disabled:

               if his physical or mental impairment or impairments are of such
               severity that he is not only unable to do his previous work but
               cannot, considering his age, education, and work experience, engage
                                                 4
              in any other kind of substantial gainful work which exists in the
              national economy, regardless of whether such work exists in the
              immediate area in which he lives, or whether a specific job vacancy
              exists for him, or whether he would be hired if he applied for work.

42 U.S.C. §§ 423(d)(2)(A) and 1382c(a)(3)(B).

       Disability is evaluated pursuant to a five-step analysis summarized as follows:

              1. If claimant is doing substantial gainful activity, he is not disabled.

              2. If claimant is not doing substantial gainful activity, his
              impairment must be severe before he can be found to be disabled.

              3. If claimant is not doing substantial gainful activity and is
              suffering from a severe impairment that has lasted or is expected to
              last for a continuous period of at least twelve months, and his
              impairment meets or equals a listed impairment, claimant is
              presumed disabled without further inquiry.

              4. If claimant’s impairment does not prevent him from doing his
              past relevant work, he is not disabled.

              5. Even if claimant’s impairment does prevent him from doing his
              past relevant work, if other work exists in the national economy that
              accommodates his residual functional capacity (“RFC”) and
              vocational factors (age, education, skills, etc.), he is not disabled.

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997) (citing 20 C.F.R. § 404.1520).

A claimant’s residual functional capacity (“RFC”) is assessed between steps three and four and is

“based on all the relevant medical and other evidence in your case record.” 20 C.F.R. §§

404.1520(a)(4), -(e) and 416.920(a)(4), -(e). An RFC is the most a claimant can do despite her

limitations. 20 C.F.R. §§ 404.1545(a)(1) and 416.945(a)(1).

       The claimant bears the burden of proof at the first four steps. Walters, 127 F.3d at 529.

The burden shifts to the Commissioner at step five. Id. At the fifth step, the Commissioner must

prove that there is work available in the national economy that the claimant could perform. Her

v. Comm’r of Soc. Sec., 203 F.3d 388, 391 (6th Cir. 1999) (citing Bowen v. Yuckert, 482 U.S. 137,
                                                 5
146 (1987)).

V.     ANALYSIS

       Plaintiff asserts that the ALJ’s disability decision is not supported by substantial evidence;

claiming that the ALJ improperly rejected the only medical opinions of record, and instead relied

upon her own lay opinion in crafting an RFC that did not account for the physical limitations

stemming from Plaintiff’s impairments.2 The Commissioner maintains that the ALJ properly

considered and assigned little weight to the opinions of the nonexamining state agency physicians,

and that the ALJ’s RFC determination is supported by substantial evidence.

       On October 7, 2015, nonexamining state agency medical consultant Donald Baldwin,

M.D., reviewed the evidence of record at the initial level of the agency’s review and opined that

Plaintiff could occasionally lift and/or carry up to twenty pounds and frequently lift and/or carry

up to ten pounds. [Tr. 62–63]. Additionally, Dr. Baldwin found that Plaintiff could stand and/or

walk, as well as sit, for about six hours in an eight-hour workday with normal breaks. [Tr. 63].

When assessing Plaintiff’s postural limitations, Dr. Baldwin opined that Plaintiff could frequently

balance; occasionally climb ramps or stairs, stoop, and crouch; and never climb ladders, ropes, or

scaffolds, kneel, or crawl. [Id.]. Dr. Baldwin noted that these postural limitations were supported

by Plaintiff’s morbid obesity, as well as osteoarthritis and degenerative disc disease. [Id.]. On

March 15, 2016, Karen Sarpolis, M.D., examined the evidence of record at the reconsideration

level of the agency’s review, and opined similar limitations, including finding that Plaintiff could

perform an RFC of light work. [Tr. 86–89].




       2
        The Court notes that the ALJ afforded great weight to the opinions of the state agency
psychological consultants while finding that Plaintiff has no severe mental impairments. [Tr. 16].
                                                6
       In the disability decision, the ALJ reviewed Dr. Baldwin and Dr. Sarpolis’ opinions and

noted that they opined that Plaintiff could perform a range of light exertion, but ultimately assigned

little weight to the opinions. [Tr. 19]. The ALJ detailed that although x-ray imaging from August

27, 2015 of Plaintiff’s lumbar spine indicated grade I spondylolisthesis at L4-5 with facet arthritis,

a review of the medical record demonstrated no consistent complaints of back pain, and Plaintiff’s

treatment notes indicated that she enjoyed walking. [Id.]; see [Tr. 541, 671]. Further, the ALJ

found that there were no emergency room visits for back pain, and that medical records

demonstrated that Plaintiff’s hypertension was described as stable. [Tr. 19]. Therefore, the ALJ

found that Plaintiff had the RFC to perform medium work, that she could occasionally climb ramps

or stairs, could never climb ladders, ropes, or scaffolds, could occasionally balance, stoop, kneel,

crouch, or crawl, and should avoid concentrated exposure to pulmonary irritants. [Id.].

       Plaintiff challenges the ALJ’s assignment of little weight to the opinions of the

nonexamining state agency physicians, claiming that the ALJ failed to provide legally sufficient

reasons for discounting the opinions. [Doc. 18 at 7]. Further, Plaintiff asserts that the ALJ

improperly rejected the only medical opinions of record regarding her physical impairments, and

that an RFC of light work would warrant a finding that Plaintiff was disabled under the applicable

Grid Rules. [Id. at 6–10].

       A claimant’s RFC is the most that claimant can do despite his or her impairments. 20

C.F.R. § 404.1545(a)(1). In other words, the RFC describes “the claimant’s residual abilities or

what a claimant can do, not what maladies a claimant suffers from—though the maladies will

certainly inform the ALJ’s conclusion about the claimant’s abilities.” Howard v. Comm’r of Soc.

Sec., 276 F.3d 235, 240 (6th Cir. 2002). An ALJ is responsible for determining a

claimant’s RFC after reviewing all the relevant evidence of record. Rudd v. Comm’r of Soc. Sec.,
                                                  7
531 F. App’x 719, 727–28 (6th Cir. 2013). “[W]hile an ALJ is free to resolve issues of credibility

as to lay testimony, or to choose between properly submitted medical opinions, the ALJ cannot

substitute his or her own lay medical opinion for that of a treating or examining doctor.” Smiley

v. Comm’r of Soc. Sec., 940 F. Supp. 2d 592, 600 (S.D. Ohio 2013) (internal quotation marks and

brackets omitted).

       In Baker v. Berryhill, another court within this District recently summarized the relevant

case law regarding “when there is one medical opinion that is at least partially rejected by the

ALJ,” stating that:

        Does the ALJ impermissibly “play doctor” when he formulates an RFC that is not
       supported by the expert medical opinion? Some district courts have held that “the
       ALJ ‘must generally obtain a medical expert opinion’ when formulating the RFC
       unless the ‘medical evidence shows relatively little physical impairment’ such that
       the ALJ can permissibly render a commonsense judgment about functional
       capacity[.]” Gross v. Comm’r of Soc. Sec., 247 F. Supp. 3d 824, 828 (E.D. Mich.
       2017). Some have required an RFC determination to be supported by a medical
       opinion. See, e.g., Wyatt v. Comm’r of Soc. Sec., No. 12-11406, 2013 WL 4483074,
       at *16 (E.D. Mich. Aug. 19, 2013) (“ALJ RFC determinations must be supported
       by medical opinions.”). Those cases seem to reflect the consensus that ALJs are not
       qualified to translate or interpret raw medical data, such as MRIs, or other
       diagnostic tests, in reaching a RFC assessment.

No. 2:17-CV-175-MCLC, 2019 WL 1560538, at *3 (E.D. Tenn. Feb. 13, 2019).

       “Although the RFC must be supported by evidence of record, it need not correspond to, or

even be based on any specific medical opinion.” Simon v. Comm’r of Soc. Sec., No. 2:16-CV-259,

2017 WL 1017733, at *6 (S.D. Ohio Mar. 16, 2017) (citing Brown v. Comm’r of Soc. Sec., 602 F.

App’x 328, 331 (6th Cir. 2015)), report and recommendation adopted by, 2017 WL 3172717 (S.D.

Ohio July 25, 2017). An ALJ does not improperly assume the role of a medical expert by assessing

the medical and non-medical evidence before rendering the RFC. Poe v. Comm’r of Soc. Sec., 342

F. App’x 149, 157 (6th Cir. 2009). Ultimately, with respect to the ALJ’s failure to base her RFC

                                                8
on a medical opinion, the Sixth Circuit has recently found that “[n]o bright-line rule exists in our

circuit directing that medical opinions must be the building blocks of the residual functional

capacity finding, but the administrative law judge must make a connection between the evidence

relied on and the conclusion reached.” Tucker v. Comm’r of Soc. Sec., 775 F. App’x 220, 226 (6th

Cir. 2019).

        The ALJ first found that Plaintiff had not generally received the type of medical treatment

expected for a disabled individual. [Tr. 18]. While reviewing the medical record, the ALJ detailed

that upon examination with Henry L. Gupton, M.D., Plaintiff’s primary care practitioner, Dr.

Gupton noted a negative straight leg raise and bilateral paraspinal tenderness on September 10,

2014. [Tr. 19]; see [Tr. 389]. However, the ALJ noted that there was no mention of back pain

during Plaintiff’s next visit with Dr. Gupton in January of 2015. [Tr. 19]. Additionally, Plaintiff’s

hypertension was stable during her June 17, 2015 visit with Dr. Gupton [Tr. 582], and the ALJ

stated that Plaintiff’s anxiety “became the main complaint to the primary care provider.” [Tr. 18].

The ALJ also noted that a May 30, 2017 treatment note stated that Plaintiff “enjoys walking.”

[Id.]; see [Tr. 671].

        Plaintiff was consultatively examined by Robert Blaine, M.D., on August 25, 2015,

although Dr. Blaine did not provide an opinion. [Tr. 540]. Dr. Blaine diagnosed back pain, and

detailed that Plaintiff was 59 inches without shoes and weighed 301 pounds.                [Id.].   On

examination, Plaintiff’s range of motion of the thoracolumbar spine revealed: flexion to 90

degrees, extension to 20 degrees, and lateral flexion to 15 degrees either side. [Id.]. Plaintiff’s

gait and station were normal for her size, and Dr. Blaine noted that Plaintiff appeared “to be slightly

dyspneic secondary to her obesity, but no other particular limits from her obesity were noted.”

[Id.]. The ALJ reviewed Dr. Blaine’s examination findings, as well as detailing that x-ray imaging
                                                  9
of Plaintiff’s lumbar spine indicated grade I spondylolisthesis at L4-5 with facet arthritis. [Tr. 18];

see [Tr. 541].

       Next, the ALJ reviewed Plaintiff’s height and weight, and recognized “that obesity is a risk

factor that increases an individual’s chances of developing impairments in most body systems,”

and that she considered “the adverse impact of [Plaintiff’s] obesity on her limitations” in

conjunction with the impact of her impairments. [Tr. 19]. However, the ALJ then cited to

Plaintiff’s treatment records with Dr. Gupton to note that her hypertension was described as stable

with medications. [Id.]. Additionally, the ALJ found that “[t]he description of the symptoms and

limitations that the claimant has provided throughout the record has generally been inconsistent

and unpersuasive.” [Id.]. The ALJ cited to the previously discussed May 2017 treatment note

stating that Plaintiff enjoyed walking as a hobby, as well as Dr. Gupton’s September 10, 2014

examination findings and a treatment note indicating that Plaintiff strained her back while moving

heavy objects at her home. [Id.].

       Lastly, as the Court has already discussed, the ALJ then assigned little weight to the

opinions of the nonexamining state agency physicians. [Id.]. Ultimately, the ALJ was not required

to adopt the opinions of the nonexamining state agency consultants, and found that the medical

record did not support an RFC finding of light work. [Id.]. The ALJ found that Plaintiff’s level

of treatment was not indicative of the type expected for a disabled individual, as well as that

Plaintiff’s statements regarding the intensity, persistence, and limiting effects of her symptoms

were inconsistent. [Tr. 17–19]. The ALJ noted Plaintiff’s August 27, 2015 x-ray results [Tr. 541],

but found that there were no consistent complaints of back pain, Plaintiff indicated that she enjoyed

walking, and Plaintiff’s hypertension was described as stable. [Tr. 19]. Further, the ALJ was not

required to prove “good reasons” for rejecting the opinions of non-treating medical sources. Norris
                                                  10
v. Comm’r of Soc. Sec., 461 F. App’x 433, 439 (6th Cir. 2012) (noting “a claimant is entitled under

the SSA only to reasons explaining the weight assigned to his treating sources”); see Gayheart v.

Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013) (holding that “opinions from nontreating

and nonexamining sources are never assessed for ‘controlling weight’”).

       However, the Court “may not uphold an ALJ’s decision, even if there is enough evidence

in the record to support it, if the decision fails to provide an accurate and logical bridge between

the evidence and the result.” Gross v. Comm’r of Soc. Sec., 247 F. Supp. 3d 824, 829–30 (E.D.

Mich. Mar. 28, 2017) (quoting Pollaccia v. Comm’r of Soc. Sec., No. 09-cv-14438, 2011 WL

281044, at *6 (E.D. Mich. Jan. 6, 2011)); see, e.g., Wilson v. Comm’r of Soc. Sec., 378 F.3d 541,

544 (6th Cir. 2004) (requiring an appellate record that would “permit meaningful review” of the

ALJ’s application of the regulations). Therefore, while the ALJ was not required to base her RFC

determination on any medical opinion, and arguably provided a substantial basis for rejecting

certain portions of the opinions of the nonexamining state agency consultants, the Court is unable

to “trace the path of [her] reasoning” regarding the opined lifting and carrying restrictions in the

RFC finding. See Stacey v. Comm’r of Soc. Sec., 451 F. App’x 517, 519 (6th Cir. 2011)

(quoting Diaz v. Chater, 55 F.3d 300, 307 (7th Cir. 1995)).

       Under 20 C.F.R. § 404.1567(b), light work “involves lifting no more than 20 pounds at a

time with frequent lifting or carrying of objects weighing up to 10 pounds.” Medium work, rather,

“involves lifting no more than 50 pounds at a time with frequent lifting and carrying of objects

weighing up to 25 pounds.” 20 C.F.R. § 404.1567(c). “The primary difference between light and

medium work is that light work requires less lifting/carrying.” Mathers v. Berryhill, No. 3:18-cv-

418-LLK, 2019 WL 1427555, at *1 (W.D. Ky. Mar. 29, 2019) (citing Soc. Sec. Rul. 83-10, 1983

WL 31251, at *5 (Jan. 1, 1983)).
                                                11
       Both Dr. Baldwin and Dr. Sarpolis reviewed the evidence of record and opined that

Plaintiff was limited to an RFC of light work. When providing additional explanation for his RFC,

Dr. Baldwin reviewed that Plaintiff alleged a back injury, arthritis in her lower back, and shifting

kneecaps. [Tr. 63]. Additionally, Dr. Baldwin detailed that Dr. Gupton noted bilateral knee pain,

moderate severity, and a compensated gait on June 17, 2015, as well as acute back pain with injury,

and an examination with decreased range of motion and paraspinal tenderness on September 10,

2014. [Id.]. Dr. Baldwin reviewed Plaintiff’s BMI of 60.8 on August 25, 2015, in addition to the

previously-discussed August 27, 2015 imaging showing grade I spondylolisthesis L4-5, as well as

degenerative disc disease L5-S1 and “some” arthritic change in facet joints. [Tr. 64]. Dr. Baldwin

also assessed Plaintiff’s activities of daily living, and stated that Plaintiff was “primarily limited

by morbid obesity which appears to affect endurance,” and she had a history of intermittent low

back pain with minimal changes on examination. [Id.]. Lastly, Dr. Baldwin stated that Plaintiff’s

knee pain was transient, and her “shifting” knee caps were not addressed, but “[a]dditional

development in the form of imaging considering objective evidence in the [medical record was]

not expected to materially affect” the medical/vocational decision. [Id.]. Dr. Sarpolis provided an

identical explanation when affirming the original determination, while also noting that Plaintiff

alleged worsening of her conditions, but was non-specific as to the date and details. [Tr. 88].

       In light of the ALJ’s rejection of all medical opinions regarding Plaintiff’s physical

impairments, the ALJ failed to adequately explain how her discussion of the medical record

supported the opined lifting and carrying restrictions in the RFC. See, e.g., Johnson v. Saul, No.

1:18-0041, 2019 WL 3647058, at *6 (M.D. Tenn. July 19, 2019) (finding “that the ALJ in the

instant matter failed to establish the connection between the mental portion of the RFC and the

evidence on which she based this formulation”), report and recommendation adopted by, 2019
                                                 12
WL 3574250 (M.D. Tenn. Aug. 6, 2019). Both Dr. Baldwin and Dr. Sarpolis opined that Plaintiff

could occasionally lift and/or carry up to 20 pounds, but that she could frequently lift and/or carry

up to 10 pounds. When reviewing Dr. Baldwin and Dr. Sarpolis’ opinions, the ALJ failed to

distinguish how her stated reasons for affording the opinions little weight supported a finding that

Plaintiff could perform the lifting and carrying requirements of medium work. Similarly, the

ALJ’s broad review of the medical record did not provide support for or address the finding that

Plaintiff had the capacity to perform the lifting and carrying requirements equivalent with a finding

of medium work. See, e.g., Evans v. Comm’r of Soc. Sec., No. 1:10–cv–779, 2011 WL 6960619,

at *14, 16 (S.D. Ohio Dec. 5, 2011) (remanding where the Court was “unable to discern from the

ALJ’s opinion how he arrived at the RFC decision and what evidence he relied on in making that

decision,” explaining that “[s]imply listing some of the medical and other evidence contained in

the record and setting forth an RFC conclusion without linking such evidence to the functional

limitations ultimately imposed in the RFC is insufficient to meet the ‘narrative discussion’

requirement of SSR 96–8”), report and recommendation adopted by, 2012 WL 27476 (S.D. Ohio

Jan. 5, 2012).

       Additionally, the ALJ failed to distinguish the specific facts which the nonexamining state

agency physicians stated supported their assessed limitations, such as Plaintiff’s morbid obesity

and osteoarthritis and degenerative disc disease of the lumbar spine. Cf. Watson v. Comm’r of Soc.

Sec., No. 1:16-CV-432-SKL, 2018 WL 1460866, at *12–13 (E.D. Tenn. Mar. 23, 2018) (“The

ALJ has provided a reasoned explanation why Plaintiff’s RFC is less restrictive than found by

every medical source of record. The ALJ is allowed to depart from the medical opinions in

assessing Plaintiff’s RFC so long as he does not draw conclusions without citing to substantial

evidence in support.”). Plaintiff correctly states that the state agency consultants based their
                                                 13
opinions on her “morbid obesity, intermittent lower back pain, and transient knee pain.” [Doc. 18

at 12]. Cf. Olshelfske v. Comm’r of Soc. Sec., No. 18-12095, 2019 WL 4892422, at *8 (E.D. Mich.

Aug. 16, 2019) (finding the ALJ created a logical bridge between the medical evidence and the

ALJ’s RFC determination, and distinguishing McCraig v. Comm’r of Soc. Sec., No. 16-11419,

2017 WL 4211047, at *7 (E.D. Mich. 2017), as the plaintiff failed to “point[ ] to specific medical

evidence that is inconsistent” with the RFC findings”). Here, the ALJ failed to review in detail

the effects of Plaintiff’s morbid obesity, stating only that she considered it in connection with

Plaintiff’s other impairments. The ALJ acknowledged the results of the August 2015 x-ray

showing grade I spondylolisthesis at L4-5 with facet arthritis, but based her assignment of little

weight to the opinions largely on Plaintiff’s lack of consistent complaints of back pain. As Dr.

Blaine did not offer an opinion of functional limitations, the ALJ failed to incorporate his

examination findings in her discussion of the opinions of the nonexamining state agency

consultants.

       Further, it is unclear how Plaintiff’s reported daily activity of enjoying walking

corresponds to the ALJ’s finding that she could frequently lift up to 25 pounds, and lift up to 50

pounds. Plaintiff cites to her July 20, 2015 function report, wherein she stated that she was unable

to continue walking for exercise because of her back pain. [Doc. 18 at 12]; see [Tr. 253]. An

isolated portion of a treatment note in the medical record stating that Plaintiff enjoyed walking

does not constitute substantial evidence in support of the ALJ’s RFC finding. Overall, this lack of

clarity and discussion is particularly relevant due to the key differentiating factor between light

and medium work—the lifting and carrying requirements. See Mathers v. Berryhill, No. 3:18-cv-

418-LLK, 2019 WL 1427555, at *1 (W.D. Ky. Mar. 29, 2019) (citing Soc. Sec. Rul. 83-10, 1983

WL 31251, at *5 (Jan. 1, 1983)).
                                                14
       Accordingly, the Court finds that the ALJ failed to establish the connection between the

lifting and carrying restrictions in the RFC and the evidence on which she based this formulation.

See Tucker v. Comm’r of Soc. Sec., 775 F. App’x 220, 226 (6th Cir. 2019). Ultimately, a reasoned

explanation of the medical record and Plaintiff’s physical impairments may support a similar

finding, but the Court finds that the ALJ failed to provide an accurate and logical bridge between

the medical record and Plaintiff’s RFC. See, e.g., Johnson v. Comm’r of Soc. Sec., No. 1:12-CV-

66, 2013 WL 1249225, at *17 (E.D. Tenn. Feb. 28, 2013) (holding that “[i]t may be that the ALJ’s

ultimate conclusion was correct; however, upon close review of the ALJ’s decision and the

inadequacy of explanations given for some of his determinations, [the Court] cannot conclude the

ALJ’s decision was supported by substantial evidence”), report and recommendation adopted by,

2013 WL 1247681 (E.D. Tenn. Mar. 26, 2013).

VI.    CONCLUSION

       Based on the foregoing, Plaintiff’s Motion for Summary Judgment [Doc. 17] will be

GRANTED, and the Commissioner’s Motion for Summary Judgment [Doc. 19] will be DENIED.

This case will be REMANDED to the SSA for the ALJ to appropriately reevaluate and address

Plaintiff’s RFC, while detailing substantial evidence in support of the RFC determination,

consistent with this Memorandum Opinion.

       ORDER ACCORDINGLY.



                                             Debra C. Poplin
                                             United States Magistrate Judge




                                               15
